DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 11/19/2020, claims 2 – 21 are pending for examination. This action is non-final.
Information Disclosure Statement
Information Disclosure Statement (IDS) dated 10/6/2020 is herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5, 9, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of U.S. Patent No. 10,798,161 in view of Kruglick (US 2015/0347286 A1) and further in view of Horn (US 2018/0017620 A1).
Claims 2 and 5 of the instant application are reproduced in the table below adjacent to the same subject matter taught by U.S. Patent No. 10,798,161 B2. Subject matter not recited by the aforementioned U.S. Patent is emphasized in italics, and are further shown to be obvious based upon the combination of prior art references (see below table). Claims 9 and 16 recite similar subject matter to claim 1 and are rejected under the same rationale. Dependent claims 12 and 19 recite similar subject matter as claim 5 and are rejected under the same rationale. 
Instant Application #17/064,152
U.S. Patent No. 10,798,161 B2
2. A system, comprising: 
a non-transitory memory; and 




a processor configured to execute the instructions to cause the system to:

 based on instance in time, a candidate instance from a reference cluster from a machine available at the instance in time;
select a candidate instance from the reference cluster of instances;
configuring, a pre-test setup designed to lock an application pool from modifications; 

increasing a traffic load to the candidate instance and monitoring for changes in pre-defined metrics; and 
increase live traffic routed to the candidate instance for a first period of time using a load balancer having a threshold defining a finite horizon of a number of step increases in the live traffic routed to the candidate instance
monitor the candidate instance to determine whether the increasing the live traffic routed to the candidate instance for the first period of time results in an outlier metric of the application;
analyzing, response to traffic increase by the candidate instance.
monitor the candidate instance to determine whether the increasing the live traffic routed to the candidate instance for the first period of time results in an outlier metric of the application;
determine that the increase in live traffic routed to the candidate instance for the first period of time did not result in the outlier metric of the application;

5. The system of claim 2, wherein the operations further comprise: 
determining, in response to the analyzing, an error occurs; and 
2restoring, the candidate instance to a status before the error occurred.  

(from claim 1) determining that the increasing the live traffic routed to the candidate instance for the second period of time fails to result in the outlier metric and the number of step increases in the live traffic routed to the candidate instance using the load balancer has been exhausted; and
restoring a capacity of the candidate instance to a capacity that existed before the increasing the live traffic routed to the candidate instance for the first period of time.


	U.S. Patent No. 10,798,161 fails to teach of the selecting a candidate instance being based on instance in time, the selecting candidate instance from a reference cluster from a machine available at 
	However, in analogous art, Kruglick teaches selecting a candidate instance being based on instance in time (capturing snapshots of applications running on the data center at a point in time (Kruglick Paragraph [0024])) and the selecting candidate instance from a reference cluster from a machine available at the instant in time (capturing the state of the application at the particular point in time to be implemented in conjunction with the performance monitoring of the application (Kruglick Paragraph [0024])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kruglick related to capturing application state snapshots at a point in time to be used in performance monitoring and applying them to the teachings of U.S. Patent No. 10,798,161 for the purpose of monitoring states of application and health metrics over a range of operating conditions (Kruglick Paragraph [0024]). One would be motivated as such as snapshots of states of the application over a wide range of operating conditions allow for selective testing (Kruglick Paragraph [0025]).
Where U.S. Patent No. 10,798,161 and Kruglick teach a set of resources is an application pool (U.S. Patent No. 10,798,161 Claim 1), U.S. Patent No. 10,798,161 and Kruglick fail to teach configuring, a pre-test setup designed to lock a set of resources from modifications.
However, in analogous art, Horn teaches configuring, a pre-test setup designed to lock a set of resources from modifications (before performing a test using a tester configuration, blocking a set of resources from being shared by other instruments (Horn Paragraph [0040])). 
Horn related to locking resources during execution of a test from being shared and apply them to the teachings of U.S. Patent No. 10,798,161 and Kruglick for the purpose of restricting the use of resources that are currently in use by an instrument. One would be motivated as such as it is desirable to use expensive resources are efficiently as possible and locking such resources from being shared may allow for efficient uses (Horn Paragraph [0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 8 – 12, and 15 – 19 are rejected under 35 U.S.C. §103 as being unpatentable over Kruglick (US 2015/0347286 A1) in view of Horn (US 2018/0017620 A1).
Regarding claim 2, Kruglick teaches a system, comprising: 
a non-transitory memory (Kruglick Paragraph [0044 – 0049]); and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory (Kruglick Paragraph [0044 – 0049]) to cause the system to perform operations comprising: 
selecting a particular snapshot to be tested from a collection of captured and maintained snapshots (instances) of an application wherein the snapshots are captured at particular points in time (Kruglick Paragraphs [0023 – 0025]));
increasing a traffic load to the candidate instance and monitoring for changes in pre-defined metrics (tests include performance and health related to user sessions per second of the application, wherein levels of the stress on the system include “low” and “high” (therefore increasing and decreasing user sessions per second is suggested) (Kruglick Paragraph [0027]) monitoring the selected snapshot being tests to receive performance metrics (Kruglick Paragraph [0037])); and 
analyzing, response to traffic increase by the candidate instance (determining a captured snapshot is operating in a desired or undesired state based upon the measured performance (Kruglick Paragraph [0038])).
Where Kruglick teaches a resource set being an application pool (pool of snapshots of an application to be tested (Kruglick Paragraphs [0024 – 0025])), Kruglick fails to teach configuring, a pre-test setup designed to lock a resource set from modifications.
However, in analogous art, Horn teaches configuring, a pre-test setup designed to lock a set of resources from modifications (before performing a test using a tester configuration, blocking a set of resources from being shared by other instruments (Horn Paragraph [0040])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Horn related to locking resources during execution of a test from being shared and apply them to the teachings of U.S. Patent No. 10,798,161 and Kruglick for the purpose of restricting the use of resources that are currently in use by an instrument. One would be (Horn Paragraph [0003]).

Regarding claim 3, Kruglick and Horn teach the system of claim 2, wherein the operations further comprise: 
determining, in response to the analyzing, that the candidate instance fails to handle a traffic throughput test in the traffic load increase (analyzing the performance metrics and detecting a failure during the monitoring (Kruglick Paragraphs [0033 – 0034])); and
selecting, a state before the candidate instance fails, to use in observing future traffic throughput (maintaining backup processes including snapshot and replication to recover from failure (Kruglick Paragraph [0024])).  

Regarding claim 4, Kruglick and Horn teach the system of claim 2, wherein the operations further comprise: 
determining, in response to the analyzing, that the candidate instance exhausts a number of weight increases in traffic (using final or near-final performance measurements of a failed server to identify a snapshot that occurs before the failure-inducing problem in an incrementally increasing test (Kruglick Paragraphs [0033 – 0034])); and 
selecting, a last state in the weight increases to use in observing future traffic throughput (selecting the final or near-final performance measurements and selecting a snapshot that occurs before the failure for a further evaluation process (Kruglick Paragraph [0034]) testing a selected snapshot (Kruglick Paragraph [0029])).  

Regarding claim 5, Kruglick and Horn teach the system of claim 2, wherein the operations further comprise: 
determining, in response to the analyzing, an error occurs (identifying failure during the performance monitoring (Kruglick Paragraph [0034])); and 
2restoring, the candidate instance to a status before the error occurred (restoring a snapshot to before failure when a failure is detected (Kruglick Paragraphs [0034] and [0024])).  

Regarding claim 8, Kruglick and Horn teach the system of claim 3, wherein the traffic throughput is a function of a machine availability factor (stress test further includes performance based upon network storage demand (Kruglick Paragraph [0027])).  

Regarding claim 9, Kruglick teaches a method comprising: 
selecting, based on instance in time, a candidate instance from a reference cluster from a machine available at the instance in time (selecting a particular snapshot to be tested from a collection of captured and maintained snapshots (instances) of an application wherein the snapshots are captured at particular points in time (Kruglick Paragraphs [0023 – 0025]));
tests include performance and health related to user sessions per second of the application, wherein levels of the stress on the system include “low” and “high” (therefore increasing and decreasing user sessions per second is suggested) (Kruglick Paragraph [0027]) monitoring the selected snapshot being tests to receive performance metrics (Kruglick Paragraph [0037])); and 
analyzing, response to traffic increase by the candidate instance (determining a captured snapshot is operating in a desired or undesired state based upon the measured performance (Kruglick Paragraph [0038])).
Where Kruglick teaches a resource set being an application pool (pool of snapshots of an application to be tested (Kruglick Paragraphs [0024 – 0025])), Kruglick fails to teach configuring, a pre-test setup designed to lock a resource set from modifications.
However, in analogous art, Horn teaches configuring, a pre-test setup designed to lock a set of resources from modifications (before performing a test using a tester configuration, blocking a set of resources from being shared by other instruments (Horn Paragraph [0040])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Horn related to locking resources during execution of a test from being shared and apply them to the teachings of U.S. Patent No. 10,798,161 and Kruglick for the purpose of restricting the use of resources that are currently in use by an instrument. One would be motivated as such as it is desirable to use expensive resources are efficiently as possible and locking such resources from being shared may allow for efficient uses (Horn Paragraph [0003]).

Kruglick and Horn teach the method of claim 9, further comprising: 
determining, in response to the analyzing, that the candidate instance fails to handle a traffic throughput test in the traffic load increase (analyzing the performance metrics and detecting a failure during the monitoring (Kruglick Paragraphs [0033 – 0034])); and
selecting, a state before the candidate instance fails, to use in observing future traffic throughput (maintaining backup processes including snapshot and replication to recover from failure (Kruglick Paragraph [0024])).  

Regarding claim 11, Kruglick and Horn teach the method of claim 9, further comprising: 
determining, in response to the analyzing, that the candidate instance exhausts a number of weight increases in traffic (using final or near-final performance measurements of a failed server to identify a snapshot that occurs before the failure-inducing problem in an incrementally increasing test (Kruglick Paragraphs [0033 – 0034])); and 
selecting, a last state in the weight increases to use in observing future traffic throughput (selecting the final or near-final performance measurements and selecting a snapshot that occurs before the failure for a further evaluation process (Kruglick Paragraph [0034]) testing a selected snapshot (Kruglick Paragraph [0029])).  

Regarding claim 12, Kruglick and Horn teach the method of claim 9, further comprises: 
identifying failure during the performance monitoring (Kruglick Paragraph [0034])); and 
2restoring, the candidate instance to a status before the error occurred (restoring a snapshot to before failure when a failure is detected (Kruglick Paragraphs [0034] and [0024])).

Regarding claim 15, Kruglick and Horn teach the method of claim 11, wherein the traffic throughput is a function of a machine availability factor.  

Regarding claim 16. (New) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
selecting, based on instance in time, a candidate instance from a reference cluster from a machine available at the instance in time (selecting a particular snapshot to be tested from a collection of captured and maintained snapshots (instances) of an application wherein the snapshots are captured at particular points in time (Kruglick Paragraphs [0023 – 0025]));
increasing a traffic load to the candidate instance and monitoring for changes in pre-defined metrics (tests include performance and health related to user sessions per second of the application, wherein levels of the stress on the system include “low” and “high” (therefore increasing and decreasing user sessions per second is suggested) (Kruglick Paragraph [0027]) monitoring the selected snapshot being tests to receive performance metrics (Kruglick Paragraph [0037])); and 
determining a captured snapshot is operating in a desired or undesired state based upon the measured performance (Kruglick Paragraph [0038])).
Where Kruglick teaches a resource set being an application pool (pool of snapshots of an application to be tested (Kruglick Paragraphs [0024 – 0025])), Kruglick fails to teach configuring, a pre-test setup designed to lock a resource set from modifications.
However, in analogous art, Horn teaches configuring, a pre-test setup designed to lock a set of resources from modifications (before performing a test using a tester configuration, blocking a set of resources from being shared by other instruments (Horn Paragraph [0040])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Horn related to locking resources during execution of a test from being shared and apply them to the teachings of U.S. Patent No. 10,798,161 and Kruglick for the purpose of restricting the use of resources that are currently in use by an instrument. One would be motivated as such as it is desirable to use expensive resources are efficiently as possible and locking such resources from being shared may allow for efficient uses (Horn Paragraph [0003]).

Regarding claim 17, Kruglick and Horn teach the non-transitory machine-readable medium of claim 16, further comprising:
determining, in response to the analyzing, that the candidate instance fails to handle a traffic throughput test in the traffic load increase (analyzing the performance metrics and detecting a failure during the monitoring (Kruglick Paragraphs [0033 – 0034])); and
maintaining backup processes including snapshot and replication to recover from failure (Kruglick Paragraph [0024])).  

Regarding claim 18, Kruglick and Horn teach the non-transitory machine-readable medium of claim 16, further comprising: 
determining, in response to the analyzing, that the candidate instance exhausts a number of weight increases in traffic (using final or near-final performance measurements of a failed server to identify a snapshot that occurs before the failure-inducing problem in an incrementally increasing test (Kruglick Paragraphs [0033 – 0034])); and 
selecting, a last state in the weight increases to use in observing future traffic throughput (selecting the final or near-final performance measurements and selecting a snapshot that occurs before the failure for a further evaluation process (Kruglick Paragraph [0034]) testing a selected snapshot (Kruglick Paragraph [0029])).  

Regarding claim 19, Kruglick and Horn teach the non-transitory machine-readable medium of claim 16, further comprises: 
determining, in response to the analyzing, an error occurs (identifying failure during the performance monitoring (Kruglick Paragraph [0034])); and 
restoring a snapshot to before failure when a failure is detected (Kruglick Paragraphs [0034] and [0024])).  

Claims 6, 13, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Kruglick in view of Horn and further in view of Chari et al. (US 2017/0061322 A1), hereinafter “Chari”, and Mozealous et al. (US 10,498,625 B1), hereinafter “Mozealous”.
Regarding claim 6, where Kruglick and Horn teach the system of claim 2, Kruglick and Horn fail to teach wherein in selecting the candidate instance includes removing outliers and unavailable machines from as option candidates.  
However, in analogous art, Chari teaches selecting a candidate instance includes removing outliers from as option candidates (providing a less noisy data set by removing outliers (Chari Paragraph [0040] and [0068])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chari related to removing outlier data sets from model testing and apply them to the teachings of Kruglick and Horn for the purpose of for removing noisy sample data points (Chari Paragraph [0040]). One would be motivated as such as this provides a more coherent benign data sample set for training a data model (Chari Paragraph [0040]).
Kruglick, Horn, and Chari fail to teach removing unavailable machines as option candidates.
Mozealous teaches removing unavailable machines as option candidates (worker nodes which provide data to client computers may be removed from sending status messages (Mozealous Col. 3 Lines 36 – 47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mozealous related to removing nodes used for executing test cases based on availability and apply them to the teachings of Kruglick, Horn, and Chari for the purpose of only maintaining available nodes to execute test cases. One would be motivated as such as this provides fault tolerance in a testing environment (Mozealous Col. 3 Lines 36 – 47).

Regarding claim 13, where Kruglick and Horn teach the method of claim 9, Kruglick and Horn fail to teach wherein in selecting the candidate instance includes removing outliers and unavailable machines from as option candidates.  
However, in analogous art, Chari teaches selecting a candidate instance includes removing outliers from as option candidates (providing a less noisy data set by removing outliers (Chari Paragraph [0040] and [0068])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chari related to removing outlier data sets from model testing and apply them to the teachings of Kruglick and Horn for the purpose of for removing noisy sample data points (Chari Paragraph [0040]). One would be motivated as such as this provides a more coherent benign data sample set for training a data model (Chari Paragraph [0040]).
Kruglick, Horn, and Chari fail to teach removing unavailable machines as option candidates.
Mozealous teaches removing unavailable machines as option candidates (worker nodes which provide data to client computers may be removed from sending status messages (Mozealous Col. 3 Lines 36 – 47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mozealous related to removing nodes used for executing test cases based on availability and apply them to the teachings of Kruglick, Horn, and Chari for the purpose of only maintaining available nodes to execute test cases. One would be motivated as such as this provides fault tolerance in a testing environment (Mozealous Col. 3 Lines 36 – 47).

Regarding claim 20, where Kruglick and Horn teach the non-transitory machine-readable medium of claim 16, Kruglick and Horn fail to teach wherein in selecting the candidate instance includes removing outliers and unavailable machines from as option candidates.  
However, in analogous art, Chari teaches selecting a candidate instance includes removing outliers from as option candidates (providing a less noisy data set by removing outliers (Chari Paragraph [0040] and [0068])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chari related to removing outlier data sets from model testing and apply them to the teachings of Kruglick and Horn for the purpose of for removing noisy sample data points (Chari Paragraph [0040]). One would be motivated as such as this provides a more coherent benign data sample set for training a data model (Chari Paragraph [0040]).
Kruglick, Horn, and Chari fail to teach removing unavailable machines as option candidates.
Mozealous teaches removing unavailable machines as option candidates (worker nodes which provide data to client computers may be removed from sending status messages (Mozealous Col. 3 Lines 36 – 47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mozealous related to removing nodes used for executing test cases based on availability and apply them to the teachings of Kruglick, Horn, and Chari for the purpose of only maintaining available nodes to execute test cases. One would be motivated as such as this provides fault tolerance in a testing environment (Mozealous Col. 3 Lines 36 – 47).

Claims 7, 14, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Kruglick in view of Horn and further in view of Grosso (US 2016/0080242 A1).
Regarding claim 7, where Kruglick and Horn teach the system of claim 2, Kruglick and Horn fails to teach wherein the analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold.  
However, in analogous art, Grosso teaches analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold (determining if test traffic load reaches a threshold under test of equipment and changing the power mode once traffic load exceeds the threshold (Grosso Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Grosso related to measuring excessive performance metrics and apply them to the teachings of Kruglick and Horn for the purpose of reacting to excessive (Grosso Paragraph [0122]).

Regarding claim 14, where Kruglick and Horn teach the method of claim 9, Kruglick and Horn fails to teach wherein the analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold.  
However, in analogous art, Grosso teaches analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold (determining if test traffic load reaches a threshold under test of equipment and changing the power mode once traffic load exceeds the threshold (Grosso Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Grosso related to measuring excessive performance metrics and apply them to the teachings of Kruglick and Horn for the purpose of reacting to excessive responses in resulting metrics. One would be motivated as such as this allows the system to determine a mode of operation which is ideal to handle an excessive load (Grosso Paragraph [0122]).

Regarding claim 21, where Kruglick and Horn teach the non-transitory machine-readable medium of claim 16, Kruglick and Horn fails to teach wherein the analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold.  
Grosso teaches analyzing, response to traffic increase by the candidate instance includes determining if a significant deviation exist beyond a pre-determined threshold (determining if test traffic load reaches a threshold under test of equipment and changing the power mode once traffic load exceeds the threshold (Grosso Paragraph [0122])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Grosso related to measuring excessive performance metrics and apply them to the teachings of Kruglick and Horn for the purpose of reacting to excessive responses in resulting metrics. One would be motivated as such as this allows the system to determine a mode of operation which is ideal to handle an excessive load (Grosso Paragraph [0122]).

Conclusion
Prior art found pertinent to Applicant’s claimed invention but not used in the rejections presented herein comprises the following references:
Wray et al. (US 2013/0086273 A1) which teaches automatically scaling cloud services based upon demands using historical utilization patterns tested against business models.
Chandrasekharapuram et al. (US 8,984,341 B1) which teaches a test system of controllers which creates test jobs and a test plan to test the production of in-service utilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/            Examiner, Art Unit 2459                               

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459